                               UNITED STATES DISTRICT COURT 
                              CENTRAL DISTRICT OF CALIFORNIA 

                                     CIVIL MINUTES ­ GENERAL 
     Case No.    CV 18­10125­SK                                               Date  March 19, 2019 

     Title       Star Fabrics, Inc. v. Tazga, et al. 

 
  
     Present: The Honorable       Steve Kim, United States Magistrate Judge  
                     Connie Chung                                               n/a 
                     Deputy Clerk                                      Court Smart / Recorder 

              Attorneys Present for Plaintiff:                    Attorneys Present for Defendant: 
                       None present                                         None present 
                             
     Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL 
                            FOR LACK OF PROSECUTION 
 
        For the reason checked below, Plaintiff is ORDERED to show cause on or before April 
2, 2019 why this case should not be dismissed for lack of prosecution.  Link v. Wabash R. Co., 
370 U.S. 626 (1962) (Court has inherent power to dismiss for lack of prosecution on its own 
motion).   
 
       x      Absent a showing of good cause, an action must be dismissed without prejudice if 
              the summons and complaint are not served on a Defendant within 90 days after 
              the complaint is filed.  Plaintiff has failed to file a proof of service within 90 days 
              of the filing of the Complaint on all Defendants. 
 
              Plaintiff can satisfy this order by showing that service was effectuated within the 
              90 day deadline or by showing good cause for the failure to do so.  Fed. R. Civ. P. 
              4(m).   
 
       Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the Court finds that this 
matter is appropriate for submission without oral argument. The Order to Show Cause will 
stand submitted upon the filing of Plaintiff’s response. Failure to respond to this Order to Show 
Cause will be deemed consent to the dismissal of the action.  
        
       IT IS SO ORDERED. 
 
 




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                             Page 1 of 1
